Case 1:18-cv-00465-LEW Document 65 Filed 12/13/18 Page 1 of 1            PageID #: 689


                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE




BRETT BABER, et al.,                     )
                                         )
             Plaintiffs,                 )
v.                                       ) Civil No. 1:18-cv-00465-LEW
                                         )
MATTHEW DUNLAP, et al.,                  )
                                         )
             Defendants.                 )


                                   JUDGMENT


      In accordance with the Decision and Order on Motion for Preliminary Injunction

entered by United States District Judge Lance E. Walker on December 13, 2018;

      JUDGMENT is hereby entered for Defendants Matthew Dunlap, Paul LePage,

Intervenor Defendants Jared Golden, Tiffany Bond, Rachel Wollstadt and Kaylee Michaud

as against the Plaintiffs Brett Baber, Terry Hamm-Morris, Mary Hartt and Bruce Poliquin.



                                                CHRISTA K. BERRY, CLERK



                                               /s/ Julie W. Rodrigue
                                               Deputy Clerk

Dated this 13th day of December, 2018.
